Title: To John Adams from Jabez Bowen, 21 April 1789
From: Bowen, Jabez
To: Adams, John


          
            Sir,
            Providence April 21. 1789
          
          I hope this will find you in Health and that Harmony and Unanimity prevails in the Councels of the United States, altho we cannot yet joyn, them.
          By the Choice of the Representatives that has taken place in this State we have some prospect of the Lower house Voting a State Convention, hope our Friends in Congress will be mindfull of the Mercantile Intrest in this State. and if a Letter could be obtained from the President, Address’d to our General Assembly who Convene The   of May I have great hopes that we shall carry a Vote for a Convention.
          This will be Deliverd you by my Brother Oliver Bowen Esqr. who has resided for near Twenty Years in the State of Georgia, and who lost all his property by the Revolution, after rendring considerable Services to the Cause of American Liberty. He now solicits the place of Collector of the Impost for the State of Georgia. he may be Relied upon as a sober and honest man. every service rendered my Brother will be Esteemed as an Obligation Conferred on your Excellencys most Obedient and verry Humb. Servant.
          
            Jabez Bowen
          
        